Citation Nr: 0005187	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-15 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left thigh 
disorder.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to a disability rating in excess of 
20 percent for rheumatoid arthritis of multiple joints with 
degenerative changes.

4.  Entitlement to a compensable disability rating for the 
residuals of a fracture of the right wrist.

5.  Entitlement to a compensable disability rating for an 
appendectomy scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February 1946 to February 
1950.  These matters come to the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to the benefits shown on the 
title page.  The veteran perfected an appeal of that 
decision.  The issues of entitlement to compensable 
disability ratings for the appendectomy scar and the 
residuals of a right wrist fracture, as well as an increased 
rating for arthritis of multiple joints, will be addressed in 
the remand portion of this decision.


FINDING OF FACT

The claims of entitlement to service connection for left 
thigh and left leg disorders are not supported by competent 
medical evidence showing that the veteran currently has left 
thigh or leg disorders.


CONCLUSION OF LAW

The claims of entitlement to service connection for left 
thigh and left leg disorders are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

The veteran's representative contends that pursuant to the 
Veterans Benefits Administration Manual M21-1 (M21-1), VA has 
a duty to assist the veteran in developing the evidence 
relevant to his claim, regardless of whether the claim is 
well grounded.  The veteran's representative further contends 
that the M21-1 provisions indicate that the claim must be 
fully developed prior to determining whether the claim is 
well grounded, and requests that the claim be remanded in 
order to fulfill this duty to assist.  

In Morton v. West, 12 Vet. App. 477 (1999), the Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  The Court found that the Manual M21-1 provisions 
constituted "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights.  The Court also found that 
interpretive provisions that are contrary to statutes are not 
entitled to deference, and that in the absence of a well-
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  The Board has determined, 
therefore, that, in the absence of a well-grounded claim, VA 
has no duty to assist the veteran in developing his case.

Although VA is under no duty to assist the veteran in the 
absence of a well-grounded claim, VA may, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to a left thigh or 
left leg disorder, with the exception of pain in the left 
knee and a complaint of excessive sweating in both thighs, 
which were attributed to rheumatoid arthritis.  Service 
connection has been previously established for rheumatoid 
arthritis.  He was provided a VA orthopedic examination in 
February 1952, which revealed no abnormality of the left 
lower extremity.

VA treatment records show that in April 1987 the veteran 
complained of pain in the left lower extremity from the hip 
to the calf of one day in duration.  Following an examination 
the treating physician attributed the symptoms to 
questionable sciatic neuritis or lumbosacral strain.

An X-ray study of the pelvis and hips in May 1991 showed 
early hypertrophic degenerative changes in both hips, but 
resulted in no findings pertaining to the left thigh.  The 
veteran received treatment in the VA podiatry clinic in 
November 1991, at which time the treating physician noted 
that the veteran had diabetes mellitus, and that he had 
slight atrophic changes in both lower legs.

The veteran was again provided a VA orthopedic examination in 
May 1992, which revealed no abnormalities pertaining to the 
left thigh or left leg.

VA treatment records also show that in September 1997 a 
lipoma was excised from the skin on the left thigh.  In 
September 1997 the veteran's treating physician also assessed 
his complaints of pain in the left heel as calcaneal 
bursitis.

The veteran claimed entitlement to service connection for the 
"left leg and thigh" in September 1997, but he did not 
describe the specific complaint or abnormality for which he 
was seeking service connection.  He made no specific 
contentions in his notice of disagreement or substantive 
appeal.

The Board has reviewed the evidence of record and finds that 
the claims of entitlement to service connection for a left 
thigh and left leg disorder are not well grounded.  His 
complaint of pain in the left lower extremity in April 1987 
was attributed to questionable sciatic neuritis or 
lumbosacral strain, not a left thigh or left leg disorder.  A 
definitive diagnosis of sciatic neuritis or lumbosacral 
strain was not made, the VA treatment records since April 
1987 do not document that the veteran currently has sciatic 
neuritis or lumbosacral strain, and the complaints documented 
10 years prior to the initiation of the veteran's claim are 
not sufficient to establish that he currently has that 
disorder.  See Degmetich v. Brown, 104 F3d. 1328 (Fed. Cir. 
1997) (the veteran must currently have the claimed disability 
to warrant service connection).

Although the evidence shows that the veteran had a lipoma 
removed from the left thigh in September 1997, his service 
medical records are negative for any abnormality pertaining 
to the left thigh and he has provided no evidence indicating 
that the lipoma is related to an in-service disease or 
injury.  In the absence of evidence showing that the 
currently diagnosed disability is related to service, the 
claim of entitlement to service connection for a left thigh 
disorder is not well grounded.  Boyer v. West, 11 Vet. App. 
477 (1998), aff'd on reh'g, 12 Vet. App. 142 (1999).

The veteran has not provided any medical evidence documenting 
a current medical diagnosis of disability pertaining to the 
left leg or thigh.  Although the treating physician in 
November 1991 found that the veteran had slight atrophic 
changes in both lower legs, he/she did not attribute that 
clinical finding to a specific medical diagnosis of 
disability.  The orthopedic examination in May 1992 revealed 
no abnormalities pertaining to the left leg, and the VA 
treatment records since May 1992 do not document a medical 
diagnosis of disability pertaining to the left leg.  See 
Kessel v. West, 13 Vet. App. 9 (1999) (the veteran must 
submit evidence showing that he currently has the claimed 
disability).  The calcaneal bursitis diagnosed in September 
1997 pertains to the ankle, not the leg, and there is no 
evidence of record indicating that the calcaneal bursitis is 
related to an in-service disease or injury.

While the veteran would be competent to report a left leg or 
thigh injury in service, he has not done so.  The veteran has 
presented no other evidence of the incurrence of a left leg 
disease or injury in service.  Even if the record could be 
read as showing a current left leg or thigh disability, there 
is no medical evidence showing that the clinical findings 
pertaining to the left leg and thigh are related to an in-
service disease or injury.  Boyer, 11 Vet. App. at 477.  The 
Board has determined, therefore, that the claims of 
entitlement to service connection for a left thigh and left 
leg disorder are not well grounded.


ORDER

The claims of entitlement to service connection for a left 
thigh and left leg disorder are denied.


REMAND

The veteran's service medical records show that in May 1946 
he incurred a carpal scaphoid fracture of the right wrist, 
which was treated by casting.  In May 1948 he underwent an 
appendectomy due to acute appendicitis.  The service medical 
records do not document any residuals of the right wrist 
fracture or the appendectomy.

The service medical records also show that the veteran was 
hospitalized in May 1949 with complaints of pain in his 
knees, wrists, elbows, and shoulders, which was initially 
assessed as rheumatic fever.  Following diagnostic testing 
and further treatment, the diagnosis was revised to chronic 
rheumatoid arthritis.

The veteran claims to have pain in his stomach, which he 
relates to the in-service appendectomy.  His most recent 
examination of record, which was conducted in May 1992, 
revealed no residuals of the appendectomy.  The veteran 
asserts that his disability has worsened.  In addition, he 
claims to have pain in the right wrist due to the in-service 
fracture.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Floyd v. 
Brown, 9 Vet. App. 88 (1996), appeal dismissed per curiam 9 
Vet. App. 253 (1996).  The veteran has not been provided a VA 
examination in connection with his current claims for 
increased ratings.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims, these issues 
are REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for any 
musculoskeletal or stomach disorder since 
September 1997.  After securing the 
necessary release, the RO should obtain 
copies of such records that are not in 
file.

2.  The veteran should be afforded an 
appropriate examination for the purpose 
of determining all of the joints affected 
by rheumatoid arthritis and a description 
of all of the manifestations of that 
disorder.  The claims folder MUST be made 
available to the examiner for review 
before the examination.  The examination 
should include any tests or studies, 
including X-ray or MRI, deemed necessary 
for an accurate assessment.  

The examiner should conduct a thorough 
orthopedic examination of all of the 
joints, including the spine, and provide 
a diagnosis for any pathology found.  If 
the examiner finds evidence of 
degenerative arthritis in any joint, 
he/she should provide an opinion, based 
on the available evidence and sound 
medical principles, on whether the 
degenerative arthritis in that joint is 
etiologically related to the rheumatoid 
arthritis that occurred in service.

The examiner should document any 
limitation of motion in each and every 
joint affected by degenerative arthritis, 
including any limitation of motion due to 
pain.  The examiner should also describe 
any anatomical damage to the joints and 
describe any functional loss, including 
the inability to perform normal working 
movements of the joints with normal 
excursion, strength, speed, coordination, 
and endurance.  The examiner should also 
be asked to evaluate any functional loss 
due to pain or weakness, and to document 
all objective evidence of those symptoms.  

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use and not limit his/her 
evaluation of disability to a point in 
time when the symptoms are quiescent.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
The examiner should also be asked to 
provide an opinion on whether the 
veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
joint pathology.

If not otherwise documented, the examiner 
should also determine all of the 
residuals of the right wrist fracture, 
including all functional limitations.

3.  The veteran should also be afforded 
an appropriate medical examination to 
determine the residuals, if any, of the 
in-service appendectomy.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment.

Based on the examination, the examiner 
should document all of the residuals of 
the in-service appendectomy.  The 
examiner should provide an opinion on the 
etiology of the veteran's complaints of 
abdominal pain, specifically on whether 
his complaints are due to the in-service 
appendectomy.  The examiner should also 
determine whether the residual surgical 
scar is poorly nourished and ulcerated, 
tender and painful on objective 
demonstration, or whether it results in 
any functional limitations.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to compensable disability 
ratings for the residuals of a right 
wrist fracture and the appendectomy.  The 
RO should also determine the specific 
joints affected by degenerative arthritis 
for which service connection is 
warranted, and include each joint in the 
definition of the service-connected 
disability.  The RO should also consider 
separate and distinct disability ratings 
for each service-connected joint.  

If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
includes all of the relevant diagnostic 
codes and rating criteria applicable to 
each affected joint.  The veteran and his 
representative should then be given the 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The veteran is advised that the examinations requested in 
this remand are necessary to adjudicate his claims, and that 
a failure without good cause to report for scheduled 
examinations, could result in the denial of his claims.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 



